Title: From James Madison to William E. Hũlings, 7 March 1803
From: Madison, James
To: Hũlings, William E.


Sir,Department of State 7th March 1803.
Mr. Lewis A. Terascon, an enterprising citizen of Pennsylvania, having built and loaded two vessels at Pittsburg and intending to dispatch them for Europe, apprehends that the present or future restraints of our rights in the Mississippi may render your good offices useful to him in their passage out of the river. One of the vessels is a schooner called the Amity of 105 tons, commanded by Samuel McCutchen, the other is a ship of about 270 tons called the Pittsburg, and commanded by James McKever. They are stated to be loaded chiefly with flour.
Should unforeseen circumstances require any protection you can give them as a public Agent, I request you to render it. I am Sir, very respectfully your most Obt Sert.
James Madison
 

   
   RC (IHi); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM.



   
   In 1794 Lewis A. Tarascon had emigrated from France to Philadelphia, where he established a mercantile house with his brothers. Tarascon and his brother John Anthony later founded Shippingport, below the falls of the Ohio, where they continued to engage in shipbuilding and other enterprises. The Amity and Pittsburgh carried their cargoes of flour abroad, returning to Philadelphia after taking on cargo at Bordeaux (Newman F. McGirr, “Tarascon of Shippingport at the Falls of the Ohio,” W.Va. History, 7 [1945–46]: 90, 94–95).


